UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4710


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

KEVIN MAYBERRY,

                       Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:12-cr-00567-RBH-1)


Submitted:   February 12, 2015            Decided:   February 18, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Assistant Federal Public Defender,
Florence, South Carolina, for Appellant. John C. Potterfield,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kevin Mayberry appeals the district court’s judgment

revoking    his     supervised       release      and     sentencing    him   to   nine

months’ imprisonment followed by twenty-seven additional months

of supervised release.               On appeal, counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious issues for appeal but questioning

whether the court committed procedural or substantive error in

sentencing Mayberry.           Mayberry was notified of his right to file

a pro se supplemental brief but has not done so.                       The Government

has declined to file a response brief.                       Following our careful

review of the record, we affirm.

            “A district court has broad discretion when imposing a

sentence     upon     revocation       of       supervised     release.”       United

States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                            We will

affirm a revocation sentence if it falls within the prescribed

statutory    range       and    is   not    “plainly      unreasonable.”       United

States v. Crudup, 461 F.3d 433, 437-39 (4th Cir. 2006).                             In

making     this     determination,         we     first     consider    whether    the

sentence imposed is procedurally or substantively unreasonable,

applying the same general considerations employed in review of

original sentences.            Id. at 438.        “This initial inquiry takes a

more deferential appellate posture concerning issues of fact and

the   exercise      of    discretion        than    reasonableness       review    for

                                            2
[G]uidelines sentences.”                 United States v. Moulden, 478 F.3d

652, 656 (4th Cir. 2007) (internal quotation marks omitted).

Only    if   we      find   the    sentence         unreasonable    will      we   consider

whether it is “plainly” so.                      Id. at 657 (internal quotation

marks omitted).

               A      supervised         release         revocation        sentence       is

procedurally         reasonable     if     the      district    court    considered       the

Sentencing Guidelines’ Chapter Seven policy statements and the

18    U.S.C.       § 3553(a)      (2012)       factors    applicable     to      revocation

sentences.          18 U.S.C. § 3583(e) (2012); Crudup, 461 F.3d at 439.

Although a district court must provide a statement of reasons

for the sentence it imposes, it “need not be as detailed or

specific when imposing a revocation sentence as it must be when

imposing       a     post-conviction           sentence.”          United        States   v.

Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                        Nor do its reasons

need to be “couched in the precise language of § 3553(a),” so

long as the “reasons can be matched to a factor appropriate for

consideration under [§ 3553(a)] and [were] clearly tied to [the

defendant’s] particular situation.”                    Moulden, 478 F.3d at 658.

               A revocation sentence is substantively reasonable if

the    district       court    stated      a   proper    basis     for   concluding       the

defendant          should   receive      the        sentence    imposed,      up    to    the

statutory maximum.            Crudup, 461 F.3d at 440.              A sentence within

a     properly-calculated           policy          statement    range      is     presumed

                                                3
substantively reasonable.        United States v. Allen, 491 F.3d 178,

193 (4th Cir. 2007).

            Here,    the    district     court     properly      considered     the

advisory policy statement range and arguments from counsel and

Mayberry before sentencing Mayberry at the top of the policy

statement range.         While the district court’s explanation for its

sentence was not detailed or lengthy, it clearly expressed the

court’s conclusion that Mayberry had abused the court’s prior

leniency by wholly neglecting his restitution obligation, and

that a sentence at the high end of the policy statement range

was   necessary     to    sanction   Mayberry’s       unmitigated      breach   of

trust.     See U.S. Sentencing Guidelines Manual ch. 7, pt. A(3)(b)

(2011) (providing revocation sentence should “sanction primarily

the defendant’s breach of trust”).                 Neither Mayberry nor the

record    rebuts    the    presumption       of   substantive     reasonableness

accorded    his    sentence.      See    Allen,     491   F.3d    at   193.     We

therefore discern no unreasonableness, plain or otherwise, in

Mayberry’s sentence.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                     This court

requires that counsel inform Mayberry, in writing, of the right

to petition the Supreme Court of the United States for further

review.     If Mayberry requests that a petition be filed, but

                                         4
counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court   for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on Mayberry.



                                                                   AFFIRMED




                                      5